Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LabCorp Receives Notification from the Holders of the Minority Interest in the Company’s Ontario, Canada Joint Venture BURLINGTON, NC, December 15, 2009 – Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH)announced today that it has received notification from the holders of the minority interest in the Company's Ontario, Canada joint venture, that they intend to put their remaining partnership units to the Company in accordance with the terms of the joint venture’s partnership agreement. The Company anticipates that the transaction will close in the first quarter of 2010. About LabCorp®
